Exhibit 10.50


SJW GROUP


AMENDED AND RESTATED DIRECTOR COMPENSATION AND
EXPENSE REIMBURSEMENT POLICIES


Effective as of January 1, 2019
I.     DIRECTOR COMPENSATION.


A.     ROLE OF THE EXECUTIVE COMPENSATION COMMITTEE.


The Board, through the Executive Compensation Committee, will review, or request
management or outside consultants to review, appropriate compensation policies
for the directors serving on the Board and its committees. This review may
consider board compensation practices of other similar public companies,
contributions to Board functions, service as committee chairs, and other
appropriate factors.


B.     COMPENSATION POLICIES.
1.    Annual Retainer.
SJW Group (“SJW”), San Jose Water Company, SJW Land Company, and SJWTX, Inc.
shall pay the Chairman of their Board who is not employed by SJW or any of its
subsidiaries annual retainers of $30,000, $60,000, $10,000 and $5,000,
respectively.
SJW, San Jose Water Company, SJW Land Company, and SJWTX, Inc. shall pay each of
their other directors who are not employed by SJW or any of its subsidiaries
annual retainers of $5,000, $50,000, $5,000 and $5,000, respectively. SJW shall
also pay an annual retainer of $15,000 to the Audit Committee Chair, $10,000 to
the Executive Compensation Committee Chair and $7,500 to each of the other SJW
Board Committee Chairs who are Non-Employee directors.
SJW shall pay its Lead Independent Director an additional annual retainer of
$10,000.
2.    Board and Committee Meetings Held In Person.
The meeting fees set forth in this section shall be paid to the directors who
are not employed by SJW or any of its subsidiaries (“Non-Employee directors”) in
connection with Board and Committee meetings held in person.
The meeting fees for the Chairman of the Board of SJWTX, Inc. shall be $2,500
for each Board meeting attended in person.
All Non-Employee directors of SJW and San Jose Water Company shall be paid
$1,500 for each Board or Committee meeting attended in person and all other
Non-Employee directors of SJW Land Company and SJWTX, Inc. shall be paid $500
for each Board meeting attended in person.
In the event a Non-Employee director attends an in-person Board or Committee
meeting by telephone, he or she shall be entitled to receive the meeting fees
set forth above in this section for the first meeting attended by telephone in a
calendar year and half of such meeting fees for subsequent meetings attended by
telephone in the same calendar year.
3.    Board and Committee Meetings Held Telephonically.


1



--------------------------------------------------------------------------------





The meeting fees set forth in this section shall be paid to Non-Employee
directors in connection with Board and Committee meetings held telephonically.
The meeting fees for the Chairman of the Board of SJWTX, Inc. shall be $2,500
for each Board meeting attended.
All Non-Employee directors of SJW and San Jose Water Company shall be paid
$1,500 for each Board or Committee meeting attended and all other Non-Employee
directors of SJW Land Company and SJWTX, Inc. shall be paid $500 for each Board
meeting attended.
4.    Other Meetings.
Non-Employee directors may also receive fees which shall be determined on a
case-by-case basis by SJW’s Executive Compensation Committee and ratified by the
Board, for attending additional meetings, which are not Board or Committee
meetings, such as Board retreats, strategic planning meetings, or other programs
organized by SJW or any of its subsidiaries (“Other Meetings”). All Non-Employee
directors of SJW shall be paid $2,500 for attending a strategic planning
meeting.
5.    Long-Term Incentive Plan.
Non-Employee directors may be eligible to participate in SJW’s Long-Term
Incentive Plan, as amended (“LTIP”), and may also be eligible to participate in
programs now or hereafter established thereunder, as more fully set forth in the
LTIP and the programs established thereunder.
6.    Director Pension Plan.
As more fully set forth in a resolution adopted by SJW’s Board of Directors on
October 25, 2007 which amends the September 22, 1999 resolution, when a director
ceases to be a director of SJW, he or she shall receive a benefit equal to one
half of the aggregate annual retainer for service on the Board of Directors of
SJW and the Boards of Directors of San Jose Water Company and SJW Land Company
as in effect at the time such director ceases to be a director (the “Director
Pension Plan”). This benefit will be paid to the director, his beneficiary or
his estate, for the number of years the director served on the Board until
December 31, 2007 up to a maximum of 10 years. These payments will be made with
the same frequency as the ongoing Directors retainers. Only Non-Employee
directors who did not elect, in 2003, to have their existing Director Pension
Plan benefits converted into deferred restricted stock pursuant to the Deferred
Restricted Stock Program continue to participate in the Director Pension Plan.
Directors who elected to convert their existing Director Pension Plan benefits
into deferred restricted stock in 2003 and each Non-Employee director who
commences Board service on or after April 29, 2003 shall not be eligible to
participate in the Director Pension Plan.


II.     EXPENSE REIMBURSEMENT.


All reasonable expenses incurred by a Non-Employee director in connection with
his or her attendance at an SJW, San Jose Water Company, SJW Land Company, or
SJWTX, Inc Board Meeting, Committee Meeting or Other Meeting, which shall
include the expense of traveling first class for any travel within the United
States, shall be reimbursed.


Adopted By the Board effective as of January 1, 2019    /s/ Suzy Papazian
Suzy Papazian, Corporate Secretary




2

